DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first lid covering the upstream end of the first fluid flow-passage in a state in which the first lid is attached to the body; and a second lid covering the downstream end of the first fluid flow-passage and the upstream end of the second fluid flow-passage in a state in which the second lid is attached to the body” (claim 1); “the first lid further covers the downstream end of the second fluid flow-passage” (claims 6, 9 & 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a first fluid flow-passage formed between only a first two substrates of the plurality of substrates in contact with each other in the lamination direction; a second fluid flow-passage formed between only a second two substrates of the plurality of substrates in contact with each other in the lamination direction” is unclear.  Is the applicant trying to claim that the device consists of four substrates with fluid flow-passages (two first substrates and two second substrates)?  
Claim 4 recites the limitation "the upstream end toward the downstream end" in L3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upstream end toward the downstream end" in L3.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the upstream end toward the downstream end" in L3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Noishiki et al. (US 2014/0166137).
Regarding claim 1, Noishiki et al. teach:
1. A fluid flow-passage device (1) in which a plurality of fluid flow-passages (2) which extend in parallel to each other (see Figs. 2, 3, 15 & ¶ 0032 for example) and through each of which a fluid is made to flow are formed, comprising: 
a body having a plurality of substrates laminated together (¶ 0003+) in a predetermined lamination direction which is a thickness direction of the substrates (¶ 0027); and 
a plurality of lids (e.g., first lid section (first header 6) & second lid section (second header 8)), each of which is removably attachable to the body (¶ 0007, 0051, 0054+), 
wherein each of the plurality of fluid flow-passages includes: 
a first fluid flow-passage (see annotated Fig. 15 for example) formed between only a first two substrates of the plurality of substrates in contact with each other in the lamination direction (see Figs. 5 & 7 for example); 
a second fluid flow-passage (see annotated Fig. 15 for example) formed between only a second two substrates of the plurality of substrates in contact with each other in the lamination direction, disposed at a position in the lamination direction different from that of the first fluid flow-passage (see Figs. 5 & 7 for example), and positioned on a downstream side with respect to the first fluid flow-passage in the direction in which the fluid flows (see Fig. 15 for example); and 
a third fluid flow-passage (see annotated Fig. 15 for example), which connects a downstream end of the first fluid flow-passage and an upstream end of the second fluid flow-passage with each other in the lamination direction (see Figs. 3 & 15 for example), 
wherein an upstream end of the first fluid flow-passage extends to one side surface of at least one of the first two substrates and the downstream end of the first fluid flow-passage extends to another side surface of at least one of the first two substrates (see Fig. 15 for example), 
wherein the upstream end of the second fluid flow-passage extends to one side surface of at least one of the second two substrates and the downstream end of the second fluid flow-passage extends to another side surface of at least one of the second two substrates (see Fig. 15 for example), and 
wherein the plurality of lids include: 
a first lid (6) covering the upstream end of the first fluid flow-passage in a state in which the first lid is attached to the body (see Fig. 15 for example); and 
a second lid (8) covering the downstream end of the first fluid flow-passage and the upstream end of the second fluid flow-passage in a state in which the second lid is attached to the body (see Fig. 15 for example).  


    PNG
    media_image1.png
    1082
    1578
    media_image1.png
    Greyscale


Regarding claims 2-12, Noishiki et al. teach:
2. The fluid flow-passage device according to claim 1, wherein the third fluid flow-passage is formed between the second lid and the body (see Fig. 15 for example).  
3. The fluid flow-passage device according to claim 2, wherein the third fluid flow-passage is formed by the second lid covering a groove (6e) formed on a side surface of the body (see ¶ 0052 & Fig. 8 for example).  
4. The fluid flow-passage device according to claim 1, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end toward the downstream end (see Figs. 3 & 15 for example).  
5. The fluid flow-passage device according to claim 1, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see Fig. 15 for example).  
6. The fluid flow-passage device according to claim 1, wherein the first lid further covers the downstream end of the second fluid flow-passage (see Fig. 15 for example).  
7. The fluid flow-passage device according to claim 2, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end toward the downstream end (see Figs. 3 & 15 for example).  
8. The fluid flow-passage device according to claim 2, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see Fig. 15 for example).  
9. The fluid flow-passage device according to claim 2, wherein the first lid further covers the downstream end of the second fluid flow-passage (see Fig. 15 for example).  
10. The fluid flow-passage device according to claim 3, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end toward the downstream end (see Figs. 3 & 15 for example).  
11. The fluid flow-passage device according to claim 3, wherein the downstream end of the second fluid flow-passage is formed at a position different from the 
12. The fluid flow-passage device according to claim 3, wherein the first lid further covers the downstream end of the second fluid flow-passage (see Fig. 15 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2013/0233525).
Regarding claim 1, Matsuoka et al. teach:
1. A fluid flow-passage device in which a plurality of fluid flow-passages (9) which extend in parallel to each other and through each of which a fluid is made to flow are formed (see Figs. 3A, 3B for example), comprising: 
a body having a plurality of substrates (e.g., flow passage plates 12) laminated together in a predetermined lamination direction which is a thickness direction of the substrates (see Fig. 2 & ¶ 0050 for example); and 
a plurality of lids (e.g., external flow passages 8 (8AB, 8BC, 8CD), ¶ 0042+), 
wherein each of the plurality of fluid flow-passages (9) includes: 
a first fluid flow-passage formed between two substrates of the plurality of substrates in contact with each other in the lamination direction (see annotated Fig. 2 & ¶ 0050); 
a second fluid flow-passage formed between two substrates of the plurality of substrates in contact with each other in the lamination direction, 
a third fluid flow-passage, which connects a downstream end of the first fluid flow-passage and an upstream end of the second fluid flow-passage with each other in the lamination direction (see annotated Fig. 2), 
wherein an upstream end of the first fluid flow-passage extends to one side surface of at least one of the first two substrates and the downstream end of the first fluid flow-passage extends to another side surface of at least one of the first two substrates (see Figs. 3A, 3B, ¶ 0035 & i.e., “The plurality of flow passages 9 are formed approximately parallel to each other, and do not intersect with each other. Therefore, the working medium flowing in the flow passage 9 from the entrance 10 reaches the exit 11 by way of only that flow passage 9.” ¶ 0036), 
wherein the upstream end of the second fluid flow-passage extends to one side surface of at least one of the second two substrates and the downstream end of the second fluid flow-passage extends to another side surface of at least one of the second two substrates (see Figs. 3A, 3B, ¶ 0035 & i.e., “The plurality of flow passages 9 are formed approximately parallel to each other, and do not intersect with each other. Therefore, the working medium flowing in the flow passage 9 from the entrance 10 reaches the exit 11 by way of only that flow passage 9.” ¶ 0036), and 
wherein the plurality of lids include: 
a first lid covering the upstream end of the first fluid flow-passage in a state in which the first lid is attached to the body (see annotated Fig. 2); and 
a second lid covering the downstream end of the first fluid flow-passage and the upstream end of the second fluid flow-passage in a state in which the second lid is attached to the body (see annotated Fig. 2).  

    PNG
    media_image2.png
    1497
    1123
    media_image2.png
    Greyscale



Regarding the limitation “a first fluid flow-passage formed between only a first two substrates of the plurality of substrates in contact with each other in the lamination direction; a second fluid flow-passage formed between only a second two substrates of the plurality of substrates in contact with each other in the lamination direction, disposed at a position in the lamination direction different from that of the first fluid flow-passage, and positioned on a downstream side with respect to the first fluid flow-passage in the direction in which the fluid flows”, Matsuoka do not explicitly teach the number of substrates.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate number of plates for the first and second fluid flow-passages for various physical properties of the fluid (see ¶ 0046 for example).  In addition, as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 

Regarding claims 2-5, 7, 8, 10 & 11, Matsuoka et al. teach:
2. The fluid flow-passage device according to claim 1, wherein the third fluid flow- passage is formed between the second lid and the body (see annotated Fig. 2).  
3. The fluid flow-passage device according to claim 2, wherein the third fluid flow- passage is formed by the second lid covering a groove formed on a side surface of the body (see i.e., “Inside the external flow passage 8, the redistribution means 14, composed of the porous plate 15 and the like, [...]” ¶ 0053 & annotated Fig. 2).  
4. The fluid flow-passage device according to claim 1, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end toward the downstream end (see Figs. 2-3 for example).  
5. The fluid flow-passage device according to claim 1, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see Fig. 2 for example).  
7. The fluid flow-passage device according to claim 2, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end toward the downstream end (see Figs. 2-3 for example).  
8. The fluid flow-passage device according to claim 2, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see Fig. 2 for example).  
10. The fluid flow-passage device according to claim 3, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end toward the downstream end (see Figs. 2-3 for example).  
11. The fluid flow-passage device according to claim 3, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see Fig. 2 for example).  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798